*772SUMMARY ORDER
Junior Luis appeals from a judgment entered on December 11, 2007, in the United States District Court for the Eastern District of New York (Johnson, /.), convicting him, upon his plea of guilty, of illegally reentering the United States following deportation after a conviction for an aggravated felony in violation of 8 U.S.C. § 1326(a) and (b)(2). Luis was sentenced to 46 months’ incarceration, three years supervised release, and a $100 special assessment. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues on appeal.
We review a challenged sentence for reasonableness, United States v. Booker, 543 U.S. 220, 261-64, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), a standard that applies both to the sentence imposed and the procedures employed in determining the sentence. See United States v. Fernandez, 443 F.3d 19, 26 (2d Cir.2006); United States v. Crosby, 397 F.3d 103, 114-15 (2d Cir.2005). In both respects, we review for abuse of discretion. See Gall v. United States, — U.S.-, 128 S.Ct. 586, 596, 169 L.Ed.2d 445 (2007).
After reviewing the record, we conclude that the district court committed neither procedural nor substantive error in sentencing Luis. Accordingly, the judgment of the district court is AFFIRMED.